          Case 3:20-cv-06921-LB Document 1 Filed 10/05/20 Page 1 of 5



 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Rd, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road, 3rd Floor
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   Rodnesia Love
12
13
                          UNITED STATES DISTRICT COURT
14                       NORTHERN DISTRICT OF CALIFORNIA
15                           SAN FRANCISCO DIVISION
16
17 Rodnesia Love,                           Case No.:
18
                       Plaintiff,           COMPLAINT FOR DAMAGES
19
20         vs.                              FOR VIOLATIONS OF:
                                             1. THE FAIR CREDIT REPORTING
21
     Uber Technologies, Inc.,                ACT
22
                       Defendant.
23
                                            JURY TRIAL DEMANDED
24
25
26
27
28
           Case 3:20-cv-06921-LB Document 1 Filed 10/05/20 Page 2 of 5



 1         Plaintiff, Rodnesia Love (hereafter “Plaintiff”), by undersigned counsel, brings
 2
     the following complaint against Defendant, Uber Technologies, Inc. and alleges as
 3
 4 follows:
 5                                       JURISDICTION
 6
           1.     This action arises out of Defendant’s repeated violations of the Fair
 7
 8 Credit Reporting Act, 15 U.S.C. § 1681, et seq. (the “FCRA”).
 9         2.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
10
     the acts and transactions giving rise to Plaintiff’s action occurred in this district and/or
11
12 where Defendant transacts business in this district.
13
                                             PARTIES
14
           3.     Plaintiff is an adult individual residing in Lafayette, Indiana, and is a
15
16 “consumer” as that term is defined by 15 U.S.C. § 1681a(c).
17         4.     Defendant, Uber Technologies, Inc. (“Uber” or “Defendant”), is a
18
     Delaware corporation with its headquarters and principal place business at 1455
19
20 Market Street, 4th Floor, San Francisco, California 94103, and is a “person” as
21
     defined by 15 U.S.C. § 1681a(b).
22
23                                FACTUAL ALLEGATIONS
24
           5.     In 2018, Plaintiff began working for Uber as a driver for its food-delivery
25
26 platform, Uber Eats.
27         6.     On or around March 29, 2020, Plaintiff was deactivated from Uber Eats.
28


                                                  2
          Case 3:20-cv-06921-LB Document 1 Filed 10/05/20 Page 3 of 5



 1         7.     However, on or around April 23, 2020, Uber requested a background
 2
     screening on Plaintiff, despite the fact that Plaintiff no longer worked for Uber.
 3
 4         8.     Uber did not disclose to Plaintiff that it was going to procure the
 5 background check report, and Uber did not obtain Plaintiff’s prior written
 6
   authorization to run a background check on Plaintiff after she was deactivated from
 7
 8 the Uber Eats platform.
 9
           9.     At Uber’s request, Checkr, Inc. ran a background check on Plaintiff and
10
11 submitted a background report dated April 23, 2020, to Uber. The background report
12 indicated that Plaintiff had been arrested for “Residential Entry.”
13
          10. The unauthorized background report contained information damaging to
14
15 Plaintiff’s character and reputation and invaded her privacy.
16         11.    As a direct consequence of Uber’s acts, practices, and conduct, Plaintiff
17
     suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,
18
19 frustration, and embarrassment.
20
                                            COUNT I
21
                 VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
22
23                    15 U.S.C. § 1681, et seq. by DEFENDANT UBER

24         12.    Plaintiff incorporates by reference all of the above paragraphs of this
25 complaint as though fully stated herein.
26
        15. 15 U.S.C. § 1681b(b)(2)(A) provides that “a person may not procure a
27
28 consumer report, or cause a consumer report to be procured, for employment purposes


                                                 3
          Case 3:20-cv-06921-LB Document 1 Filed 10/05/20 Page 4 of 5



 1 with respect to any consumer, unless (i) a clear and conspicuous disclosure has been
 2
   made in writing to the consumer at any time before the report is procured or caused to
 3
 4 be procured, in a document that consists solely of the disclosure, that a consumer
 5 report may be obtained for employment purposes; and (ii) the consumer has
 6
   authorized in writing (which authorization may be made on the document referred to
 7
 8 in clause (i)) the procurement of the report by that person.
 9
           16.   Uber violated § 1681b(b)(2)(A) of the FCRA by procuring a background
10
11 screening report on Plaintiff for employment purposes without first disclosing to
12 Plaintiff that such a report would be procured, and without obtaining Plaintiff’s
13
   written authorization to procure said report
14
15        17. As a result of Uber’s violations of §§ 1681b(b)(2)(A) of the FCRA,
16 Plaintiff is entitled to damages, costs, and attorneys’ fees pursuant to 15 U.S.C. §§
17
   1681n and 1681o.
18
19
                                    PRAYER FOR RELIEF
20
           WHEREFORE, Plaintiff prays for judgment against Uber for:
21
22               A. Statutory damages pursuant to 15 U.S.C. § 1681n(a)(1)(B);
23
                 B. Attorneys’ fees and costs pursuant to 15 U.S.C. §§ 1681n(a)(3) and
24
25                   1681o(a)(2);

26               C. Actual damages pursuant to 15 U.S.C. § 1681o(a)(1);
27
                 D. Punitive damages pursuant to 15 U.S.C. § 1681n(a)(2); and
28


                                                4
        Case 3:20-cv-06921-LB Document 1 Filed 10/05/20 Page 5 of 5



 1            E. Such other and further relief as may be just and proper.
 2
 3               TRIAL BY JURY DEMANDED ON ALL COUNTS
 4
 5
 6 DATED: October 5, 2020                    TRINETTE G. KENT
 7
                                            By: /s/ Trinette G. Kent
 8                                          Trinette G. Kent, Esq.
                                            Lemberg Law, LLC
 9
                                            Attorney for Plaintiff, Rodnesia Love
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             5
